                                                                       Case 1:19-cr-00256-NONE-SKO Document 276 Filed 12/04/20 Page 1 of 2


                                                                  1      LAW OFFICES OF YAN E. SHRAYBERMAN
                                                                         Yan E. Shrayberman (State Bar #253971)
                                                                  2
                                                                         P.O.Box 506
                                                                  3      Fresno, California 93709
                                                                         Telephone: (559) 779-2315
                                                                  4      Facsimile: (213) 352-1010
                                                                  5      Attorney for Defendant
                                                                  6      DEMAR EDWARD MARSHALL

                                                                  7
                                                                                                  UNITED STATES DISTRICT COURT,
                                                                  8

                                                                  9
                                                                                                 EASTERN DISTRICT OF CALIFORNIA
                                                                  10

                                                                  11
                                                                         UNITED STATES OF AMERICA,                  Court Case: :19-cr-00256-NONE-SKO-5
LAW OFFICES OF YAN E. SHRAYBERMAN




                                                                  12

                                                                  13                       Plaintiff,
                                    Fresno, CALIFORNIA 91724
                                    2131 Kern Street, Suite 131

                                    Telephone: (213)379-2315
                                    Facsimile: (213) 352 -1010




                                                                                                                    STIPULATED REQUEST FOR ORDER
                                                                  14     v.                                         CHANGING DATE AND TIME OF
                                                                                                                    HEARING; ORDER
                                                                  15     DEMAR EDWARD MARSHALL

                                                                  16                       Defendant.               Date: 12/7/2020
                                                                                                                    Time: 2:00 p.m.
                                                                  17                                                Dept.: Hon. S. Boone
                                                                  18

                                                                  19

                                                                  20    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                                                  21           Defendant DEMAR EDWARD MARSHALL, by and through its attorneys of record, Yan
                                                                  22    E. Shrayberman, desire to change the date of the hearing regarding Defendants’ Motion for a Bail
                                                                  23    Review due to scheduling conflict of counsel.
                                                                  24                                           STIPULATION
                                                                  25           WHEREAS the hearing on Defendants’ Motion for a Bail Review is presently set for
                                                                  26    December 7, 2020 at 2:00 p.m. in Courtroom 9 of the above-entitled court, and, before Magistrate
                                                                  27    Judge Stanley A. Boone; and
                                                                  28
                                                                                                                                                                      -1-
                                                                       Case 1:19-cr-00256-NONE-SKO Document 276 Filed 12/04/20 Page 2 of 2


                                                                  1
                                                                                 WHEREAS, it is the desire of the parties that the hearing on the Defendants’ Motion for a
                                                                  2
                                                                        Bail Review be heard on January 8, 2021 at 2:00 p.m. in Duty Calendar Courtroom of the above-
                                                                  3
                                                                        entitled court, before Duty Magistrate Judge;
                                                                  4
                                                                                 NOW, THEREFORE, by and through their undersigned counsel of record, Plaintiff
                                                                  5
                                                                        UNITED STATES OF AMERICA and Defendant DEMAR EDWARD MARSHALL
                                                                  6
                                                                        hereby stipulate to the following: The Hearing on the Defendants’ Motion for a Bail Review
                                                                  7
                                                                        currently scheduled December 7, 2020 at 2:00 p.m. in Courtroom 9 of the above-entitled court,
                                                                  8
                                                                        and, before Magistrate Judge Stanley A. Boone shall be rescheduled to January 8, 2021 at 2:00
                                                                  9
                                                                        p.m. in Duty Calendar Courtroom of the above-entitled court, before Duty Magistrate Judge.
                                                                  10                                                       Respectfully submitted,
                                                                  11    Dated: December 4th, 2020                            /s/ Alexandre Mikhail Dempsey
                                                                                                                             Attorney for the Plaintiff
LAW OFFICES OF YAN E. SHRAYBERMAN




                                                                  12
                                                                                                                             UNITED STATES OF AMERICA
                                                                  13
                                    Fresno, CALIFORNIA 91724
                                    2131 Kern Street, Suite 131

                                    Telephone: (213)379-2315
                                    Facsimile: (213) 352 -1010




                                                                        Dated: December 4th, 2020                            /s/ Yan E. Shrayberman
                                                                  14                                                         Attorney for the Defendant
                                                                                                                             DEMAR EDWARD MARSHALL
                                                                  15

                                                                  16
                                                                                                                     ORDER
                                                                  17

                                                                  18             IT IS SO ORDERED, based on the Stipulation set forth above, and GOOD CAUSE

                                                                  19    APPEARING, that:

                                                                  20             The Hearing on Defendants’ Motion for a Bail Review currently scheduled for currently

                                                                  21    scheduled December 7, 2020 at 2:00 p.m. shall be rescheduled to shall be rescheduled to January

                                                                  22    8, 2021 at 2:00 p.m. in Duty Calendar Courtroom of the above-entitled court, before Duty

                                                                  23    Magistrate Judge.

                                                                  24    IT IS SO ORDERED.
                                                                  25
                                                                        Dated:     December 4, 2020
                                                                  26                                                      UNITED STATES MAGISTRATE JUDGE

                                                                  27

                                                                  28

                                                                                                                                                                        -2-
